Citation Nr: 0601766	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  94-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for a claimed lung 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January to July 
1961.  

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2003 when it was remanded 
for further development.  

The appeal is being remanded to the RO via the AMC in 
Washington, DC.  VA will notify the veteran if further 
action is required on his part.  



REMAND

In November 2005, the Board obtained a medical opinion 
from the Veterans Hospital Administration (VHA).  

In a letter, dated December 5, 2005, the Board notified 
the veteran of that opinion and sent him a copy.  A copy 
of that letter was also sent to the veteran's 
representative.  It was noted that initial RO 
consideration of the new evidence could be waived.  

In a statement, dated December 12, 2005, the veteran's 
representative stated that he had nothing to add to the 
veteran's arguments that had already been set forth in 
the Notice of Disagreement, VA Form 646, VA Form 9, and 
the transcripts of the veteran's hearings on appeal.  

However, given that the representative did not expressly 
waive the veteran's right to have the RO conduct the 
initial review of the report of the VHA opinion, the 
Board finds that further appellate consideration must be 
deferred at this time.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

The RO should readjudicate the claim 
of service-connection for a lung 
disorder.  In so doing, consider all 
of the evidence of record, including 
the report of the November 2005 VHA 
opinion.  If any benefit sought on 
appeal is not granted to the 
veteran's satisfaction, he and his 
representative must be furnished with 
a Supplemental Statement of the Case 
and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2005).  


 
 
 
 

